MEMORANDUM OPINION
                                       No. 04-11-00163-CR

                                      Donald Remil HUNT,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                    From the 437th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CR3563
                          Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: June 8, 2011

DISMISSED

           Pursuant to a plea bargain agreement, appellant, Donald Remil Hunt, pled nolo

contendere to aggravated assault with a deadly weapon. The trial court imposed sentence and

signed a certification of defendant’s right to appeal stating that this “is a plea-bargain case, and

the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After appellant filed his

notice of appeal, the court clerk sent copies of the certification to this court. See TEX. R. APP. P.

25.2(e).
                                                                                    04-11-00163-CR


       Appellant filed a pro se general notice of appeal. See TEX. R. APP. P. 25.2(a)(2). The

clerk’s record contains a written plea bargain agreement, and the punishment assessed did not

exceed the punishment recommended by the State and agreed to by the appellant; therefore, the

trial court’s certification accurately reflects that appellant’s case is a plea bargain case and he

does not have a right of appeal. See TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) provides, “The

appeal must be dismissed if a certification that shows the defendant has the right of appeal has

not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d). Accordingly, on

March 18, 2011, this court issued an order stating this appeal would be dismissed pursuant to

Rule 25.2(d) unless an amended trial court certification that shows appellant has the right of

appeal was made part of the appellate record. See Daniels v. State,110 S.W.3d 174 (Tex. App.—

San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1. No amended trial court certification has

been filed; therefore, this appeal is dismissed.

                                                         PER CURIAM



Do not publish




                                                   -2-